Citation Nr: 0507731	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of a 
traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1989 to May 1995.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Appeals 
Management Resource Center (AMC) in Huntington, West 
Virginia, confirmed and continued the denial of entitlement 
to service connection for the residuals of a traumatic brain 
injury.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  While on active duty at approximately 10:15 P.M. on 
August 7, 1992, the veteran sustained multiple severe 
injuries, including a traumatic brain injury, in a motorcycle 
accident in Texas.

2.  At the time of the accident on August 7. 1992, the 
veteran was operating his motorcycle while under the 
influence of alcohol.

3.  The veteran's operation of his motorcycle on while under 
the influence of alcohol on August 7, 1992, was the proximate 
cause of the accident that caused his traumatic brain injury.

4.  On August 7, 1992, the veteran deliberately and 
intentionally operated his motorcycle with knowledge of or 
wanton and reckless disregard of the probable consequences. 




CONCLUSION OF LAW

The veteran's traumatic brain injury was not incurred in the 
line of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A 
(West 2002);38 C.F.R. § 3.1(m), 3.1(n), 3.159, 3.301, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004).  

By virtue of information contained in a letter, dated in 
February 2004, the VA Appeals Management Center (AMC) in 
Washington, D.C., informed the veteran and his representative 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
the residuals of a traumatic brain injury.  

The AMC noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The AMC noted that it was responsible for getting relevant 
records held by any Federal agency, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The AMC also noted that it would 
make reasonable efforts help the veteran try to get other 
relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  The AMC requested that the veteran inform it if 
there was an other evidence or information that he thought 
would support his claim.

The AMC told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
The AMC stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The AMC noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  
The AMC informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The AMC also notified him of what to do if he had questions 
or needed assistance and provided a telephone number and 
address where he could get additional information.  A 
courtesy copy of the letter was sent to the veteran's 
representative.

In addition to the February 2004 letter, the veteran was 
provided with a Statement of the Case (SOC), issued in 
December 1996; Supplemental Statements of the Case (SSOC's), 
issued in November 2002 and December 2004; and a copy of the 
Board's December 2003 remand.  Such documents further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for the residuals of a traumatic brain injury.  
Indeed, the SSOC's set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the VA.  

The following evidence has been received in support of the 
veteran's appeal:  his DD 214; his service medical records; 
his service personnel records, including his DA Form 2-1; a 
Texas Peace Officer's Accident Report, dated in August 1992; 
a Military Police Report, dated in August 1992; an Ambulance 
Activity Report, Texas Department of Health EMS, reflecting 
service rendered in August 1992; a witness statement from C. 
E. B., dated in August 1992; an affidavit from C. E. B., 
dated in September 1992; a statement and an affidavit from 
M. D. T., dated in October 1992; reviews by the post Judge 
Advocate General's Office, dated October and December 1992 
and in June and July 1993; numerous statements from the 
veteran's family and friends, dated in February and March 
1993; a report from J. L. D., dated in April 1993; an 
investigative report from M.-H. Associates, dated in May 
1993; numerous statements from the veteran's parents, dated 
from May 1993 through August 2004; a statement from the 
veteran's commander, dated in May 1993; a June 1993 statement 
from D. R. T., Accident and Injury Analysis; reports from the 
veteran's brigade and corps commander, dated June 30 and in 
July 1993; numerous statements from former fellow service 
members, dated in September 1993; a 15 page statement from D. 
R. H., an attorney who represented the veteran before the 
U.S. Total Army Personnel Support Command; a December 1994 
report with enclosures from the U.S. Total Army Personnel 
Support Command, Mortuary Affairs and Casualty Support 
Division.

On VA Form 9, received in February 1997 by the VA Regional 
Office (RO) in Portland, Oregon, the veteran requested a 
haring at the RO before the Board.  On November 2002, the 
veteran, his representative, and his parents had a conference 
with a VA Decision Review Officer.  The veteran elected to 
have that conference in lieu of a formal hearing as 
originally requested.  

In February 2005, the AMC Resource Center in Huntington, West 
Virginia, informed the veteran that it was returning his case 
to the Board for disposition.  It was noted that if the 
veteran had any new request for a hearing, he should submit 
it directly to the Board.  To date, no such request has been 
received.

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for low back 
disability.  The veteran did not respond to the June 2003 
letter with the requested medical evidence or medical opinion 
showing that the VA hospitalization and medical/surgical 
treatment in November-December 1995 was the proximate cause 
of additional psychiatric disability and additional eye 
disability.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for the 
residuals of a traumatic brain injury.  Therefore, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The police and ambulance reports show that at approximately 
10:15 P.M. on August 7, 1992, the veteran was involved in a 
motorcycle accident in which he sustained a severe closed 
head injury with persistent alteration of consciousness; an 
open clavicular fracture; a splenic rupture requiring a 
splenectomy; respiratory failure requiring a tracheotomy; and 
a pneumothorax and pneumomediastinum.  The evidence also 
shows that he was an inexperienced motorcycle rider; that 
there was another person on the motorcycle with him; that the 
veteran was riding the motorcycle in a field; that the 
motorcycle's headlight was not on; and that he was not 
wearing a helmet.  The evidence also shows that alcohol was a 
factor.

As the injuries in this case were sustained by the veteran 
while he was on active duty, they are presumed to have been 
incurred in the line of duty unless the injuries were a 
result of his own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).  

The initial claim for VA compensation benefits in this case 
was filed in August 1995.  For all such claims filed after 
October 31, 1990, compensation benefits are not payable if 
the disability is a result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions that would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means 
the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user.  38 C.F.R. § 3.301(d).

The primary thrust of the veteran's argument is that he was 
not driving the motorcycle at the time of the accident which 
resulted in his traumatic brain injury.  In this regard, he 
notes that he was thrown farther from the motorcycle than the 
former fellow serviceman with whom he was riding.  He 
maintains that had he been driving, he would have been 
holding the handlebars and would not have been thrown as far 
as his passenger.  He further notes that during treatment at 
Brook Army Medical Center shortly after service, he was 
reportedly the passenger at the time of the accident.  

In support of his argument, the veteran has submitted an 
April 1993 statement from a self-reported experienced 
motorcycle racer and a June 1993 statement from D. R. T. of 
Accident Injury and Analysis.  D. R. T. was hired by the 
veteran's family to evaluate the accident.  While both 
suggest that the veteran could have been the passenger at the 
time of the accident, such conclusions are speculative in 
nature.  Not only have the reported motorcycle racer's 
credentials as an expert not been established, he based his 
conclusion on his experience generally rather than the 
circumstances of the veteran's specific accident.  That is, 
he did not witness this particular accident and cannot say 
that his theory was actually borne out by the facts of the 
case.  Although D. R. T. also stated that the veteran could 
have been the passenger, he noted that his conclusion was 
based on a preliminary review of the evidence sent to him.  
The nature and extent of that evidence have not been 
verified; and he acknowledged that he had been unable to come 
to a conclusion as to who was driving the motorcycle.  
Indeed, the evidence compiled minutes after the accident 
shows that the veteran was the driver.  The only witness not 
on the motorcycle, C. B., reported such, as did the officers 
responding from the civilian and military police and the 
ambulance crew who transported the veteran to the hospital.  
The passenger (M. D. T.) who was on the motorcycle later 
verified that the veteran was driving.  Because such evidence 
was taken at a time when memories were fresh and objective 
personnel were on the scene, the Board finds it more 
persuasive, and concludes that the veteran was the driver of 
the motorcycle at the time of the crash 

The veteran also questions whether he was actually 
intoxicated at the time of the accident.  He notes that he 
had no history of excessive drinking and that he was a 
responsible soldier who had had a number of years of good 
service, including that which he performed during the 1991 
Persian Gulf War.  He also notes that witnesses and others 
whom he was with on the evening of the accident suggest that 
he had not been drunk or had otherwise been drinking to 
excess.  Moreover, he states that the results of the blood 
alcohol concentration tests performed several hours after the 
accident produced inconsistent results, suggesting that such 
tests were flawed.  He also contends that the manner in which 
the tests were performed led to contaminated results.  In any 
event, he concludes that the results of the blood alcohol 
concentration tests were invalid and cast doubt on whether he 
actually was impaired at the time of the accident.  

The evidence on file confirms that almost four hours after 
the accident, the veteran had a blood alcohol concentration 
of 166 mg/dl (the equivalent of a blood alcohol concentration 
level of .166 percent; see the report from the Office of the 
Chief Medical Examiner of Chapel Hill, North Carolina, 
attached to the December 1994 report from the Department of 
the Army, U.S. Army Total Personnel Command, Mortuary Affairs 
and Casualty Support Division).  At that rate, the evidence 
shows that his judgment and ability to react quickly and 
correctly were definitely impaired and manifested by such 
signs as a lack of coordination, slowed speech, and slow 
mental response.  According a chart from the Washington State 
Patrol, which was submitted by D. R. H., the attorney 
appearing before the United States Army Total Army Personnel 
Command, alcohol is burned in the body at a rate of .015 
percent per hour (15 mg/dl).  Thus, the veteran's blood 
alcohol concentration at the time of the accident would have 
been at least 45 mg/dl higher or 211 mg/dl.  At that level, 
he would have demonstrated obvious intoxication, disturbed 
equilibrium, and poor color perception.  The only witness 
statement taken at or near the time of the accident was from 
C. B.  He acknowledged that prior to the accident, he and 
both riders had been partying and drinking alcohol and that 
the veteran had had 4 to 5 shots of whisky and Coca Cola.  
The police report also confirms that the veteran had had 
several drinks.  Later statements tend to confirm the 
drinking although they state that the veteran was not 
slurring his speech and was in full control of his faculties.  
In any event, while the amount of drinks consumed is in 
dispute, the fact of consumption is not.  

Nevertheless, the veteran maintains that the blood alcohol 
concentration of 166 mg/dl could have been flawed because 
medical personnel could have used swabs containing alcohol to 
clean the area where the blood was drawn.  The veteran's 
attorney before the Total Army Personnel Command cited 
medical treatises to support his point; however, he did not 
submit evidence that the specific tests performed on the 
veteran were contaminated by the use of alcohol swabs or were 
otherwise improperly performed so as to produce invalid 
results.  Moreover, the treatises cited by the veteran do not 
state the extent to which the tests could be compromised by 
the use of alcohol swabs.  On the other hand, the Office of 
the Surgeon General states that had alcohol swabs been used, 
they would have increased the blood alcohol level no more 
than 10 mg/dl.  Even if that was the case, the veteran would 
still have had an alcohol concentration of 156 mg/dl.  He 
would have remained impaired by such signs as a lack of 
coordination, slowed speech, and slow mental response.  

The veteran also contends that the 166 mg/dl reading must 
have been flawed because a reading taken at 5:49 A.M. 
revealed a blood alcohol concentration of 23 mg/dl.  He 
maintains that had the original reading been correct, his 
blood alcohol concentration would have been reduced 
approximately 45 mg/dl to about 121 mg/dl, using the known 
rate at which alcohol is burned in the body.  The veteran's 
argument does not address the fact that during that time 
frame, he underwent a splenectomy, which would have involved 
the introduction of fluids into the body, which would, in 
turn, have diluted the blood alcohol concentration.  While 
the report from Darnell Community Hospital shows no 
transfusions, there were other fluids introduced during the 
splenectomy.  The Office of the Surgeon General confirmed 
that various fluids used during the surgery would, in fact, 
have diluted the amount of alcohol in the body and would have 
accounted for the significantly reduced blood alcohol 
concentration at 5:49 A. M.  The veteran has presented no 
competent evidence to refute that conclusion or to otherwise 
show that the blood tests were improperly administered.  
Therefore, the Board concludes that the blood alcohol tests 
performed on the veteran were a valid indicator of his blood 
alcohol concentration.

Finally, the veteran maintains that even if he had been 
drinking, the alcohol was not the proximate cause of the 
accident.  He notes that the culvert into which crashed was 
obscured by weeds and, as such, was not visible.  Therefore, 
he maintains that he would have crashed whether or not he had 
been drinking.  
Not only is there no competent evidence which clearly shows 
the condition of the culvert that evening, the veteran's 
theory of the case is based on speculation.  Moreover, it 
presumes that he was operating the motorcycle in an otherwise 
safe manner, i.e., that if he had seen the culvert, he would 
have avoided the accident.  The evidence on file, however, 
strongly suggests otherwise.  Indeed, he was an inexperienced 
motorcycle operator who was riding off road and not wearing a 
helmet.  Further, despite the fact that he was riding at 
night, he did not have the motorcycle's headlight on.  Given 
all of those missteps, it strains credulity to conclude that 
the accident occurred solely because the culvert was 
allegedly covered by weeds.  That he was impaired by alcohol 
only strengthens that conclusion.  Accordingly, the 
preponderance of the evidence supports a finding that the 
veteran's actions were performed with a wanton and reckless 
disregard for the consequences.  That is the very essence of 
willful misconduct; and, therefore, the Board concludes that 
the veteran's motorcycle accident on August 7, 1992, did not 
occur in the line of duty.  As such he cannot meet the 
criteria of service connection for the residuals of the brain 
trauma sustained in that accident.


ORDER

Because the residuals of the veteran's traumatic brain injury 
on August 7, 1992, were not incurred in the line of duty, 
service connection is denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


